Denied and Opinion Filed January 26, 2018




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00068-CV

                              IN RE STACI WILLIAMS, Relator

                  Original Proceeding from the 44th Judicial District Court
                                   Dallas County, Texas
                              Trial Court Cause No. 18-00641

                             MEMORANDUM OPINION
                           Before Justices Francis, Evans, and Schenck
                                   Opinion by Justice Francis
       In this original proceeding, relator Staci Williams sought relief from a temporary

restraining order requiring Carol Donovan, Chair of the Dallas County Democratic Party

(DCDP), and the DCDP to remove Williams from the March 2018 Democratic Primary Ballot as

a candidate for the office of Judge of the 101st Judicial District Court of Dallas County. On

January 24, 2018, the Court conditionally granted relator’s petition for writ of mandamus by

written opinion and ordered the trial court to vacate the temporary restraining order.        We

determined that the proceeding in the district court was moot as to the primary election ballot at

the time it was heard, and the resulting order was void.

       After the opinion issued, the real parties in interest Michael G. “Mike” Lee and the Dallas

County Republican Party (DCRP) filed a “Cross-Petition for Writ of Mandamus.” In their cross-

petition, Lee and DCRP seek a writ of mandamus directing Donovan and the DCDP to reject

Williams’s application to be on the primary ballot. That relief is unavailable because overseas
and military ballots have already been printed and mailed for the March primary. See In re

Meyer, No. 05-16-00063-CV, 2016 WL 375033, at *4 (Tex. App.—Dallas Feb. 1, 2016, orig.

proceeding) (mandamus requesting same relief as cross-relators denied when filed six days after

overseas ballots mailed).

       Accordingly, we deny the cross-petition for writ of mandamus. The Court will not

entertain motions for rehearing. See TEX. R. APP. P. 2.




                                                     /Molly Francis/
                                                     MOLLY FRANCIS
                                                     JUSTICE




180068F.P05




                                               –2–